           IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA

BENTLY J. FERLAND,                 )
                                   )
                 Plaintiff,        )
                                   )
v.                                 )   Case No. CIV-18-130-KEW
                                   )
COMMISSIONER OF SOCIAL             )
SECURITY ADMINISTRATION,           )
                                   )
                 Defendant.        )

                           OPINION AND ORDER

     Plaintiff    Bently   J.   Ferland   (the   “Claimant”)   requests

judicial review of the decision of the Commissioner of the Social

Security Administration (the “Commissioner”) denying Claimant’s

application for disability benefits under the Social Security Act.

Claimant appeals the decision of the Administrative Law Judge

(“ALJ”) and asserts that the Commissioner erred because the ALJ

incorrectly determined that Claimant was not disabled.         For the

reasons discussed below, it is the finding of this Court that the

Commissioner=s decision should be and is REVERSED and the case is

REMANDED for further proceedings.

           Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”
42 U.S.C. § 423(d)(1)(A).      A claimant is disabled under the Social

Security   Act   “only   if   his   physical   or   mental   impairment   or

impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy. . .”                  42 U.S.C.

§423(d)(2)(A).    Social Security regulations implement a five-step

sequential process to evaluate a disability claim.           See, 20 C.F.R.

§§ 404.1520, 416.920.1




     1   Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry.       If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work.    If the claimant’s step four burden is met, the
burden shifts to the Commissioner to establish at step five that work
exists in significant numbers in the national economy which the claimant
– taking into account his age, education, work experience, and RFC – can
perform. Disability benefits are denied if the Commissioner shows that
the impairment which precluded the performance of past relevant work
does not preclude alternative work. See generally, Williams v. Bowen,
844 F.2d 748, 750-51 (10th Cir. 1988).


                                      2
        Judicial      review    of     the    Commissioner’s      determination        is

limited in scope by 42 U.S.C. § 405(g).                      This Court’s review is

limited    to     two      inquiries:        first,   whether    the     decision    was

supported       by    substantial       evidence;     and,    second,     whether    the

correct legal standards were applied.                 Hawkins v. Chater, 113 F.3d

1162,     1164       (10th    Cir.    1997)(citation         omitted).         The   term

“substantial evidence” has been interpreted by the United States

Supreme Court to require “more than a mere scintilla.                          It means

such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.”                    Richardson v. Perales, 402

U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938)).               The court may not re-weigh the evidence

nor substitute its discretion for that of the agency.                          Casias v.

Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991).    Nevertheless, the court must review the record as a whole,

and the “substantiality of the evidence must take into account

whatever     in      the     record     fairly    detracts      from     its    weight.”

Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also,

Casias, 933 F.2d at 800-01.

                               Claimant’s Background

        Claimant was 20 years old at the time of the ALJ’s decision.

                                              3
Claimant     completed     his    high     school      education    and    attended

vocational-technical training for computer augmented drafting and

designing.     Claimant has never been employed.               Claimant alleges

an   inability     to    work    beginning      September    22,    2003    due   to

limitations resulting from autism and learning disorders.

                                Procedural History

      On   April    24,     2015,       Claimant       protectively   filed       for

supplemental security income pursuant to Title XVI (42 U.S.C. '

1381, et seq.) of the Social Security Act.               Claimant’s application

was denied initially and upon reconsideration.                On March 6, 2017,

Administrative     Law    Judge       (“ALJ”)   Lantz     McClain   conducted     an

administrative     hearing       by    video    with    Claimant    appearing     in

Muskogee, Oklahoma and the ALJ presiding from Tulsa, Oklahoma.                    On

April 28, 2017, the ALJ issued an unfavorable decision.                    On April

9, 2018, the Appeals Council denied review.                   As a result, the

decision of the ALJ represents the Commissioner’s final decision

for purposes of further appeal.            20 C.F.R. §§ 404.981, 416.1481.

               Decision of the Administrative Law Judge

      The ALJ made his decision at step five of the sequential

evaluation.      He determined that while Claimant suffered from

severe impairments, he retained the residual functional capacity

                                          4
(“RFC”) to perform a full range of work at all exertional levels

with non-exertional limitations.

                        Error Alleged for Review

     Claimant asserts the ALJ committed error in (1) rejecting the

opinions of a psychologist; and (2) rejecting the opinions of the

reviewing state agency physicians regarding Claimant’s mental

functioning limitations.

              Evaluation of the Psychologist Opinion

     In his decision, the ALJ determined Claimant suffered from

the severe impairment of autistic spectrum disorder and a learning

disorder.   (Tr. 14).    The ALJ determined Claimant could perform a

full range of work at all exertional levels but with the non-

exertional limitations of performing simple, repetitive tasks,

could relate to supervisors and co-workers only superficially, and

could not work with the public.        (Tr. 16).   After consultation

with a vocational expert, the ALJ found Claimant could perform the

representative jobs of dishwasher and electronic assembler, both

of which were found to exist in sufficient numbers in the regional

and national economies.      (Tr. 22).   As a result, the ALJ found

Claimant was not under a disability since April 24, 2015, the date

of the filing of the application.      Id.

                                   5
       Claimant contends the ALJ improperly ignored and rejected the

opinion of Melissa Morris, a certified school psychologist.               Ms.

Morris completed a psychological evaluation on Claimant dated

October 7, 2014 at the request of a teacher because he struggled

with task completion and was not making the progress expected.

Claimant was attending an alternative school.            She found Claimant

had problems with his stomach which required several procedures

and medication.      He had difficulty making friends and often gets

up at night.    (Tr. 258).

       Ms. Morris administered various standard testing to Claimant.

His overall intellectual ability was found to be in the low average

range of others his age.            He scored in the average range of

standard    scores    in    the   Phonemic   Awareness   and   Broad   Reading

testing.     Claimant’s Working Memory and Thinking Ability were

within the average range.         (Tr. 259).

       Claimant’s Verbal Ability was rated in the low average range.

Ms. Morris found he would find age level verbal communication,

knowledge, and comprehension tasks “very difficult.”                Claimant’s

Cognitive Efficiency was found to be in the low range for his age

with his cognitive processing considered “mildly delayed” such

that   he   would    find   similar   age    level   tasks   very   difficult.

                                        6
Mathematics Reasoning was rated in the low range for Claimant’s

age.      It was considered “moderately delayed” with Ms. Morris

finding Claimant’s “very limited mathematics reasoning may be

related to his limited knowledge and comprehension and working

memory capacity.”            Claimant’s Processing Speed was in the low

range and was mildly delayed on age appropriate tasks.                    His Math

Calculation Skills were in the “very low range” for Claimant’s age

and were, again, mildly delayed for his age.                 Claimant’s Visual-

Auditory Learning, Writing Samples, and Academic Applications were

all delayed.          (Tr. 260-61).

        Ms.    Morris     administered     the    Devereux   Scales     of   Mental

Disorders and found Claimant’s Total Scale T score was within the

average       range    but   his   score   was    elevated   in   the    areas   of

Internalizing and on the Anxiety and Depression scales.                       (Tr.

261).    He scored in the Very Likely range on the Autism scale.                 He

displayed significant social skills deficits.                (Tr. 263).

        Ms. Morris concluded Claimant required more support than

could be provided in the general education setting.                     (Tr. 257).

Claimant was placed on an Individualized Education Program (“IEP”)

in November of 2014.          (Tr. 275).       He failed many regular classes.

(Tr. 288).        He continued to struggle with academic skills and

                                           7
failed all classes with the exception of science.    He was provided

a quite area to work with repeated instruction and several chances

to redo work.   “His emotional needs are too great and adversely

affect his classroom performance.”      (Tr. 289).

     The group monitoring the IEP noted Claimant’s attendance of

an alternative school in the Fort Gibson Public Schools.        They

found Claimant’s behavior ratings all fell in the area of concerns

with social withdrawal, depression, and affective problems.      His

scores on the GARS 2 placed him in the very likely range for autism

by both school and home.     He preferred to be alone, won’t talk,

was withdrawn, worried, failed to finish tasks, struggled with

concentration, and was functioning poorly in school.        He did a

good job with computers and liked to be a businessman and make

money from home.    His academic strengths were reading fluency and

writing fluency.    His cognitive strengths appeared to be auditory

working memory and sound blending.      (Tr. 290).

     Ms.   Morris    noted   that   accommodations   for   Claimant’s

limitations in processing speed might include providing extended

time, reducing the quantity of work required (breaking large

assignments into two or more component assignments), eliminating

or limiting copying activities, and increasing “wait” times after

                                    8
questions are asked as well as after responses are given.             (Tr.

267).

        The ALJ addressed Ms. Morris’ findings by stating

             In terms of the claimant’s alleged Asperger’s
             syndrome and learning disability, the claimant
             was in alternative education classes in the
             12th grade and was under an IEP (individualized
             education plan).      He was in all resource
             classes. . . . This placement was determined
             after a psychological evaluation by Melissa
             Morris, M.Ed. in October 2014. . . .

        (Tr. 18).

        The ALJ failed to discuss any of Ms. Morris’ findings on

Claimant’s processing limitations or cognitive deficiencies and

the effects these conditions have upon Claimant’s ability to engage

in basic work activities.        Soc. Sec. R. 06–03p notes that in

deciding disability, the regulations require the Commissioner to

consider medical and other evidence.            20 C.F.R. §§ 404.1512,

404.1513, 416.912, 416.913. Evidence to be considered includes

opinion evidence from “acceptable medical sources,” from “other”

medical sources, from “non-medical sources” who have contact with

the claimant in their professional capacity, and from “other”

nonmedical     sources   such   as   spouses,   parents,   friends,    and

neighbors.     While Claimant characterizes Ms. Morris as a “non-

medical source”, the regulations consider “licensed or certified

psychologists” including “school psychologists” as “acceptable

                                     9
medical sources.” Soc. Sec. R. 06-03P, 2006 WL 2329939, *1 (August

9, 2006).     Whether Ms. Morris was a “non-medical source” or an

“acceptable medical source”, the ALJ was required to discuss the

opinion, state the weight it was given in the decision, and

determine     its    effect   upon    his   limitations.        This    Court

specifically rejects as an impermissible post hoc explanation by

Defendant that Ms. Morris’ opinions were effectively rejected or

addressed in any way through the circuitous avenue of adopting the

opinions of other medical professionals.             No such discussion was

contained in the decision.       The ALJ simply failed to address the

significant and relevant opinion evidence offered by Ms. Morris.

He shall do so on remand.

                    Consideration of Mental Limitations

     Claimant also asserts the ALJ failed to address the mental

functional    limitations     found   by    the    reviewing   state   agency

physicians.     On January 11, 2016, Dr. Laura Eckert provided a

functional analysis which found Claimant was markedly limited in

the ability to understand and remember detailed instructions,

ability to carry out detailed instructions, and ability to interact

appropriately with the general public.            She was moderately limited

in the areas of the ability to work in coordination with or in

proximity to others without being distracted by them, ability to



                                      10
complete a normal workday and workweek without interruptions from

psychologically based symptoms and to perform at a consistent pace

without an unreasonable number and length of rest periods, ability

to ask simple questions or request assistance, ability to get alone

with co-workers or peers without distracting them or exhibiting

behavioral    extremes,    ability    to     maintain   social    appropriate

behavior    and   to   adhere   to   basic    standards   of     neatness   and

cleanliness, ability to respond appropriately to changes in the

work setting, and ability to set realistic goals or make plans

independently of others.         (Tr. 65-67).       Dr. Eckert concluded

Claimant could perform simple tasks with routine supervision,

could relate to supervisors and peers on a superficial work basis,

could not relate to the general public, could adapt to a work

situation with forewarning in a reasonably stable and familiar

work environment.      (Tr. 67).     Dr. Bruce Lochner made consistent

findings in his assessment dated March 23, 2016.           (Tr. 79-81).

     The ALJ recited these physicians’ findings and stated that he

incorporated them in his RFC assessment.           He also stated he gave

them “diminished weight” because portions of the opinions were

issued “in compliance with Regulations no longer in effect. . . .”

(Tr. 20).    Despite these findings, the ALJ failed in include any

restrictions on the ability to understand, remember, or carry out



                                      11
detailed instructions in the RFC.            (Tr. 16).     The ALJ must

evaluate every medical opinion in the record.        Hamlin v. Barnhart,

365 F.3d 1208, 1215 (10th Cir. 2004).         The ALJ must also explain

in the decision the weight given to the medical opinions.             Soc.

Sec. R. 96-6p, 1996 WL 374180.         An ALJ “is not entitled to pick

and choose through an uncontradicted medical opinion, taking only

the parts that are favorable to a finding of nondisability.”          Haga

v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007).          The failure to

include the additional restriction was not harmless since the ALJ

identified jobs which Claimant could ostensibly perform with a

reasoning level of R2 which requires the ability to “[a]pply

commonsense understanding to carry out detailed but uninvolved

written or oral instructions.”    Dictionary of Occupational Titles,

App. C, 1991 WL 688702.    The additional limitation upon the ability

to understand and carry out detailed instructions is in direct

conflict   with   the   requirements    of   R2   occupations.   If    the

restriction on detailed instructions were excluded from Claimant’s

RFC, he would not be able to perform the identified jobs.               On

remand, the ALJ shall consider the limitation in the ability to

understand and carry out detailed instructions found by the state

agency physicians, include the limitation in his RFC assessment,

or explain the basis for excluding the limitation.



                                  12
                                     Conclusion

     The   decision      of    the    Commissioner      is    not    supported     by

substantial evidence and the correct legal standards were not

applied.   Therefore, this Court finds, in accordance with the

fourth   sentence   of    42    U.S.C.        '   405(g),    the    ruling   of   the

Commissioner of Social Security Administration should be and is

REVERSED   and   the     case    is    REMANDED      for     further   proceedings

consistent with the Opinion and Order.

     IT IS SO ORDERED this 30th day of September, 2019.




                                       ______________________________
                                       KIMBERLY E. WEST
                                       UNITED STATES MAGISTRATE JUDGE




                                         13
